NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s declaration, claim amendments, and remarks filed on 1/11/2021 have been received. In the response filed on 1/11/2021, claims 1, 2, 4-7, and 9 were amended; and claims 14-15 were added. 
Claims 3, 8, and 10-13 are canceled. 
Claims 1, 2, 4-7, 9, and 14-15 are allowed. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to inventions non-elected without traverse. Accordingly, claims 10-13 been cancelled.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 1/11/2021 is sufficient to overcome the rejection of claims 1-2, 4-7, and 9 based upon Vreeker in view of Mayonnaise and salad dressing products, Sengar, and Ogasawara. 

However, the claimed caramel does not color or flavour the composition (Declaration, #4). Additionally, the claimed caramel in combination with phenolic compounds functions as an antioxidant (Declaration, #4).
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The base claim is claim 1. Claim 1 recites an acidic oil-in-water composition comprising vegetable oil, caramel, vinegar, and phenolic compounds. The claimed caramel is made under a particular set of conditions. 
The prior art uses caramel to color food products and flavor (Declaration, #5). Caramel is typically made using milk, which includes proteins (Declaration, #5). The presence of milk has an impact on the caramel flavor, which makes it unsuitable for the claimed composition (Declaration, #5).
However, the claimed caramel does not color or flavour the composition (Declaration, #4). Additionally, the claimed caramel in combination with phenolic compounds functions as an antioxidant (Declaration, #4).
The claimed composition is not taught or obvious in with of the record as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER A MOORE/Primary Examiner, Art Unit 3619